Citation Nr: 0940557	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hip arthritis.

2.  Entitlement to service connection for bilateral hip 
arthritis.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for right knee 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1978. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

The Board notes that the Veteran, through his representative, 
submitted a motion that his appeal be advanced on the docket 
due to financial hardship.  However, this request was denied 
in a September 2009 letter decision as no evidence of severe 
financial hardship was submitted to support the Veteran's 
claim.

The issues of service connection for bilateral hip arthritis 
on the merits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2005 rating decision, which denied the claim 
of entitlement to service connection for bilateral hip 
arthritis, is final.

2.  The evidence received since the November 2005 rating 
decision relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for bilateral hip arthritis and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The July 1979 rating decision, which denied the claim of 
entitlement to service connection for residuals of a left 
knee injury, is final.

4.  The evidence received since the July 1979 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a left knee 
condition and raises a reasonable possibility of 
substantiating the Veteran's claim.

5.  The preponderance of the objective medical evidence 
indicates that the Veteran's bilateral knee conditions are 
related to active service.


CONCLUSIONS OF LAW

1.  The evidence received since the November 2005 final 
rating decision, which denied the claim of entitlement to 
service connection for bilateral hip arthritis, is new and 
material, and thus the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The evidence received since the July 1979 final rating 
decision, which denied the claim of entitlement to service 
connection for a left knee condition, is new and material, 
and thus the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral knee conditions were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  
 
Analysis

New and Material Evidence, Bilateral Hips

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009). 
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for a bilateral 
hip arthritis in a November 2005 rating decision.  The 
Veteran was notified of the decision the same month.  He did 
not appeal.  Thus, the November 2005 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the November 2005 
rating decision consisted of service treatment records which 
were silent for complaints of hip problems in-service and a 
VA examination.  Additionally, VA records indicated that the 
Veteran had been diagnosed with bilateral hip arthritis.

The relevant evidence of record received since the November 
2005 rating decision consists of various medical records 
indicating treatment for and complaints concerning the 
Veteran's bilateral hips as well as additional contentions by 
the Veteran.  Additionally, the Board notes that these 
contentions indicate that the Veteran's bilateral hip 
arthritis is secondary to recently service-connected 
conditions.

The Board finds that the Veteran's award of service-
connection for a back condition with allegations that his 
bilateral hip arthritis is secondary to such condition 
establishes new and material evidence with which to reopen 
his claim for service connection for bilateral hip arthritis.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for bilateral hip arthritis is reopened.

New and Material Evidence, Left Knee

The RO originally denied service connection for a left knee 
condition in a July 1979 rating decision.  He did not appeal.  
Thus, the July 1979 decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2009).  Therefore, new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the July 1979 rating 
decision consisted of a VA examination and service treatment 
records indicating that the Veteran had been treated in-
service for a left knee condition.  The examination result 
was essentially normal; thus, the RO denied the Veteran's 
claim as he had no current disability concerning his left 
knee.

The relevant evidence of record received since the July 1979 
rating decision consists of various medical records 
diagnosing the Veteran with a left knee condition to include 
a November 2006 VA examination indicating the Veteran had 
degenerative joint disease and chronic sprains of the 
bilateral knees.

After review, the Board finds that the standard for new and 
material evidence has been met by evidence which indicates 
the Veteran has a current disability concerning his left 
knee.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for a left knee condition is reopened.

Service Connection, Bilateral Knees

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board finds that the Veteran's bilateral 
knee conditions had their onset during service.  The Board 
observes that the Veteran's VA treating physician has 
submitted numerous statements dated August 2006, February 
2007, and May 2007 supporting the Veteran's contention that 
his current bilateral knee conditions are related to active 
service.  The physician further indicates that he came to 
this conclusion due to the nature of the Veteran's knee 
problems documented during active service and the nature of 
his current conditions which are likely to have been 
longstanding.  A lay statement from the Veteran's mother 
dated March 2007 additionally indicates that the Veteran 
injured his knees in service and has had pain since service.  
The Board additionally notes that the July 1979 VA 
examination indicating no current disability for the 
Veteran's left knee did not indicate whether objective 
medical testing such as x-rays were performed.  Thus, as the 
preponderance of the medical evidence of record supports the 
Veteran's contentions that his current bilateral knee 
disabilities are related to his active service, the benefits 
sought are granted. 


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for bilateral hip 
arthritis, the appeal is granted.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a left knee 
condition, the appeal as to this issue is granted.

Entitlement to service connection for a left knee condition 
is granted.

Entitlement to service connection for right knee arthritis is 
granted.





REMAND

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes the Veteran's contentions that his bilateral 
hip arthritis is secondary to his service-connected 
degenerative joint disease and chronic strain of the 
lumbosacral spine or, in the alternative, secondary to his 
bilateral knee conditions.  As the record shows that the 
Veteran has current bilateral hip arthritis and reasonable 
contentions which relate this condition to service-connected 
disabilities, the Veteran should be afforded a VA examination 
to make that determination.  38 C.F.R. § 3.159(c)(4) (2009). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the White 
River Junction VAMC.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature of the Veteran's bilateral 
hip disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  For any right or 
left hip disability found, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the hip disability 
is secondary to a service-connected 
condition.  A rationale for any opinions 
should be provided. 

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2002).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


